department of the treasury internal_revenue_service washington d c a tax_exempt_and_government_entities_division sep - uniform issue list legend taxpayer a ira x amount c amount d amount e broker f bank g date date dear this is in response to your request dated july representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested submitted by your authorized - e could earn a higher rate of __ represents that on date ereceived a distribution for amount c taxpayer a age from ira x taxpayer a asserts thath _ failure to accomplish a rollover within the day period prescribed by sec_408 was due to a miscommunication or misunderstanding with bank g which led to amount c being placed into a non-ira account on date taxpayer a withdrew amount c from ira x with broker f with the intention of opening an ira investment account with bank g where return onh __ investment on date taxpayer a brought the check for amount c to bank g and explained to bank g that the funds were from an irah _ had previously had with broker f due to a miscommunication at bank g amount c was used to establish a non-ira investment account for taxpayer a on date non-ira account at taxpayer a withdrew a portion of amount c amount d fromh bank g taxpayer a intended that amount d be treated as a taxable ira distribution it income_tax return on date which was not until taxpayer a began to prepare hh was after the 60-day rollover period had expired when h intended to establish a rollover ira bank g had established a non-ira account based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code discovered that although h sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with h failure to accomplish a rollover within the 60-day period prescribed by assertion that h_ sec_408 of the code was due to a miscommunication or misunderstanding with bank g’s personnel which led to amount c being placed into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount e will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours hoe manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
